Mr. Justice James,
dissenting, said:
I have some difficulty, on certain points, in concurring in the opinion of the majority, and I shall state my reasons very briefly.
Congress gave , to the corporation of Washington the power to order these improvements and to charge them upon the land. Under that power they passed this act:
“ That the mayor be, and he is hereby authorized and requested to cause the curbstones to be set, and the footways and gutters to be paved, on the north side of P street north, between 16th street west and Rock creek; the work to be contracted for and executed in the manner and under the superintendence provided by law; and to defray the expenses of said improvement, a special tax equal to the cost thereof is hereby imposed and levied on all lots or parts of lots bordering on the line of the improvement; the said tax to be assessed and collected in conformity with the provisions of the act approved October 12, 1865.”
We find in the act of 1865 a reference to earlier acts, and the whole system is laid out plainly.
■ Now, I think we have agreed as to the effect of this statute, but I lay more emphasis on it than my brethren. The effect of this ordinance was to charge this property with a burden. The assessment was for the ascertainment of the quota of *487each lot, but' the charge was there perfect and absolute. I lay that down more strongly than my brethren. The legal liability of the lot for the tax, the amount of which was to be ascertained, was perfect and cannot be moved by any omissions.
What then was the position of this purchaser when he took these lots ? He found there was no assessment, but he was warned that the lots were liable. There was perfect evidence that the lots were liable, and he had no knowledge that that liability had been discharged, nor any right to presume that it had been. I am not aware that there is any presumption of law, after you prove an indebtedness, that it is paid. You prove first the debt, and there is a presumption of its continuance.'
Then thispurchaser had knowledge through this ordinance that there was absolutely a charge on this property. It is true it nowhere appeared that the proportion of each lot had been assessed upon it; but it did appear that the lot was under a charge for whatever its proportion might be.
We find certain proceedings taken'7 afterwards by the claimant of this charge, the owner of this property, which are held to he irregular. There was no assessment on these lots at the time when the assessment was made on the other ■fifteen lots in the same square. It is said that’ the assigiior of the present defendant had something to do with keeping it off the record. We have been furnished with a stipula•tion in which it appears as one of the facts, that that was done at the request of Mr. Young, the owner of the lots. It is not asserted that it was done by Mr. Birch. Birch says — and I do not find him contradicted anywhere — that he ■ made no stipulation (no bargain, is his language) for any specific time. It is only a piece of guess work, from the ■ general language of his affidavit, as to whether he made any contract to keep it off. The evidence is, that the owner of the lots asked the superintendent and inspector, or perhaps went to the register, and asked him to keep it off the assessment list, and it was kept off.
But all the world was advised that there was a charge on *488this property, arid they had no information that that charge had been taken off.
That charge, whether ascertained by assessment or not, has been assigned to this defendant, and' the plaintiff comes here asking relief against the defendant, who owns a charge ■on this property. The amount was not ascertained by the assessment, but it was a charge nevertheless. It was not what I call inchoate, though my brethren so view it. It was a charge the exact amount of which was not yet ascertained, but, nevertheless, a perfect charge. And in this bill he asks for relief against a man who has an ascertainable charge upon his property, without offering in any way to settle with him.
Now, the defendant is not entitled himself, as I should say, to the benefits of a certificate of indebtedness bearing ten per cent., but-I should require the party to pay the defendant the charge that he owns on the plaintiff’s property, with six per cent, interest, before I would give him any relief. The amount can be ascertained, and it is fairly ascertained here. It is the balance of the whole, because after the equity of the other fifteen lots is ascertained, we know exactly what it is. It is $2,045 of original liability. I do not see why the plaintiff is entitled, when we have got this whole matter here, to say that just because this is a cloud, and because he can 'demonstrate that the legal title claimed by the defendant ought to be brushed away, that he will have that done first, and leave this very defendant after-wards to take steps for the ascertainment of his rights when we know now what they are.
These are the grounds upon which I am compelled to dissent from the conclusion of my colleagues. If the plaintiff will pay this debt he will be entitled to relief, because, I think, this'title by purchase cannot stand. But I do not think we ought to help a man, who is in debt more or less to the very party against whom he is asking relief, unless he offers to pay what is justly due.